Title: From Alexander Hamilton to James McHenry, 19 August 1799
From: Hamilton, Alexander
To: McHenry, James


New York, August 19, 1799. Asks what “the rate of allowance to which officers are entitled for their retained rations” is and how the allowance is obtained. Agrees with McHenry’s decision to defer the appointment of cadets, but thinks that “in the meantime … it will be well to appoint two Cadets to each regiment … to act as ensigns.” States that he has received “Pressing applications” for money from different regiments. Believes that as officers are dispersed among the recruiting stations, the forwarding of muster and pay rolls should be dispensed with and money should be forwarded “upon estimate so as to complete the payment of arrearages of the officers up to the first of this month, of the non Commissioned Officers and privates up to the first of July.” States that several regimental commandants have asked for an extra supply of clothing and adds that recruiting in some districts has been so successful that the allotted clothing supplies are low. Recommends that the clothing supply be “as speedily as possible extended to three fourths of the complement of each Regiment.” States that the number of recruits in each of the twelve additional regiments is as follows:


“11th
Regiment
300

13
do
300

8
do
250


9
do
200


10

200


12

200


7

150


14

150


15

150


16

100


6

100


5

–.”

